If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 29, 2020
               Plaintiff-Appellee,

v                                                                    No. 333916
                                                                     Macomb Circuit Court
JONATHAN ERNEST MANWELL,                                             LC No. 2015-002139-FC

               Defendant-Appellant.


                                          ON REMAND

Before: JANSEN, P.J., and SERVITTO and SHAPIRO, JJ.

PER CURIAM.

        This case is before us on remand from our Supreme Court to reconsider our holdings in
parts III and IV of People v Manwell, unpublished per curiam opinion of the Court of Appeals,
issued February, 22, 2018 (Docket No. 333916), regarding the testimony of Children’s Protective
Services (CPS) worker, Jennifer Raleigh, and the testimony of Detective John Newman in light of
the consolidated cases of People v Thorpe and People v Harbison, 504 Mich. 230; 934 NW2d 693
(2019). We again affirm.

        The underlying facts of this case are set out in our prior opinion, Manwell, supra, and need
not be repeated here. Suffice it to say, defendant was convicted of sexually abusing his daughter,
DM, and this Court affirmed defendant’s convictions. In affirming, this Court found that
challenged trial testimony of both CPS worker Jennifer Raleigh and Detective John Newman was
admissible lay opinion testimony under MRE 701, that the testimony did not constitute improper
vouching for DM’s credibility, and that defendant failed to establish plain error affecting his
substantial rights. Manwell, unpub op at 5-6.

        In Thorpe, 504 Mich. at 236, the defendant was accused of inappropriately touching his
girlfriend’s daughter. Thomas Cottrell testified as an expert witness in the area of child sexual
abuse and disclosure. Id. at 239. Cottrell “testified to the broad range of reactions of children who
are abused, the cost/benefit analysis children make in deciding whether to disclose abuse, and some
of the reasons children may delay disclosure.” Id. On redirect examination, the prosecutor asked



                                                -1-
Cottrell the percentage of children reporting abuse whose reports are fabricated. The defendant
objected, but the trial court overruled the objection on the ground that defendant had opened the
door by raising the issue of false reports on cross-examination. Id. at 239-240. Cottrell testified
that it was “extremely rare” for a child to lie about a sexual assault. He stated that children who
lie do so “with a purpose” such as bringing attention to domestic violence against the other parent.
Id. at 240.

       Reviewing the admission of Cottrell’s testimony as a preserved error, the Supreme Court
referenced its prior decision in People v Smith, 425 Mich. 98; 387 NW2d 814 (1986), and stated:

       Citing MRE 704, we stated that “[i]t is . . . well-established that expert opinion
       testimony will not be excluded simply because it concerns the ultimate issue[.]”
       Yet, we acknowledged that an examining physician cannot give an opinion on
       whether a complainant had been sexually assaulted if the “conclusion [is] nothing
       more than the doctor’s opinion that the victim had told the truth.” An examining
       physician’s opinion is objectionable when it is solely based “on what the victim . .
       . told” the physician. Such testimony is not permissible because a “jury [is] in just
       as good a position to evaluate the victim’s testimony as” the doctor. Nonetheless,
       an examining physician, if qualified by experience and training relative to treatment
       of sexual assault complainants, can opine with respect to whether a complainant
       had been sexually assaulted when the opinion is based on physical findings and the
       complainant’s medical history. [Thorpe, 504 Mich. at 255, quoting Smith, 425 Mich.
       at 106, 109-112.]

The Court concluded that “it [wa]s more probable than not that a different outcome would have
resulted without Cottrell’s testimony that children lie about sexual abuse 2% to 4% of the time.”
Thorpe, 504 Mich. at 259. The Court remarked that the trial “was a true credibility contest” in
which there was “no physical evidence, there were no witnesses to the alleged assaults, and there
were no inculpatory statements.” Id. at 260. Consequently, “the improperly admitted testimony
wherein Cottrell vouched for [the complainant’s] credibility likely affected the jury’s ultimate
decision.” Id. at 260. The Court thus reversed the defendant’s convictions and remanded for a
new trial.

         In the companion case, People v Harbison, the defendant occasionally babysat his nearly
nine-year-old niece. Id. at 242. The child was removed from her home and placed in foster care.
Id. at 242. After her removal, the child disclosed incidents of abuse to a foster parent, a caseworker,
and a pediatrician. Id. at 242-243. At trial, the child testified regarding numerous incidents of
penetrative and nonpenetrative sexual assaults by the defendant. Id. at 243. Dr. Debra Simms, an
expert in the field of “child sexual abuse diagnostics,” testified that she diagnosed the child with
“probable pediatric sexual abuse.” Her diagnosis was based on the child’s oral history and not on
any physical findings in the physical examination. Id. at 244-247.

       The Court reviewed the Harbison claim of error under the plain-error standard applicable
to unpreserved claims. The Court concluded that “Dr. Simms’s expert opinion that TH suffered
‘probable pediatric sexual abuse’ is contrary to this Court’s unanimous decision in Smith.” Id. at
260-261. The Court held that Dr. Simms’s candid acknowledgment that her physical examination
revealed no evidence of assault meant that her conclusion that the child suffered “probable


                                                 -2-
pediatric sexual abuse” was based on her opinion that the victim gave a “clear, consistent, detailed
and descriptive” report of the assaults. Id. at 261-262. Her testimony therefore violated the
holding in Smith, “that an examining physician cannot give an opinion on whether a complainant
had been sexually assaulted if the ‘conclusion [is] nothing more than the doctor’s opinion that the
victim had told the truth.’ ” Id. at 262, quoting Smith, 425 Mich. at 109. The testimony qualified
as plain error because Dr. Simms vouched for the victim’s testimony in violation of the
“straightforward bright-line test” as stated in Smith. Thorpe, 504 Mich. at 262. The Court also
concluded that Dr. Simms’s testimony affected the defendant’s substantial rights, principally
because Dr. Simms “clearly vouched for [the complainant’s] credibility. Id. The Court quoted
People v Beckley, 434 Mich. 691, 727-728, 729; 456 NW2d 391 (1990) (opinion by BRICKLEY, J.),
in which the Court stated:

        [A]ny testimony about the truthfulness of this victim’s allegations against the
        defendant would be improper because its underlying purpose would be to enhance
        the credibility of the witness. To hold otherwise would allow the expert to be seen
        not only as possessing specialized knowledge in terms of behavioral characteristics
        generally associated with the class of victims, but to possess some specialized
        knowledge for discerning the truth. [Thorpe, 504 Mich. at 263.]

The Court reversed the defendant’s convictions in Harbison and remanded for a new trial. Id. at
266.

         In this case, as this Court determined in its original opinion, defendant did not preserve the
claims of error raised and addressed in parts III and IV of this Court’s original opinion. Therefore,
those claims are reviewed under the plain-error framework whereby defendant must show a plain
error that affected his substantial rights. People v Carines, 460 Mich. 750, 763; 597 NW2d 130
(1999). A plain error is one that is “clear or obvious.” Id. at 763. A clear or obvious error is “one
that is not ‘subject to reasonable dispute.’ ” People v Randolph, 502 Mich. 1, 10; 917 NW2d 249
(2018) (citation omitted). An error affects substantial rights if it is prejudicial, i.e., if it affects the
outcome of the proceedings. Carines, 460 Mich. at 763. Further, a reviewing court should reverse
“only when the defendant is actually innocent or the error seriously affected the fairness, integrity,
or public reputation of judicial proceedings.” Thorpe, 504 Mich. at 252-253.

        We find no such error here. We first note that nothing in Thorpe affects this Court’s prior
conclusion that Raleigh’s and Newman’s testimony was not de facto expert testimony requiring
conformity to the requirements of MRE 702. Addressing the challenged testimony, defense
counsel questioned Newman about defendant’s and DM’s body language during their respective
police interviews. On redirect, the prosecutor questioned Newman about the specific differences
between defendant and DM’s interview body language and behavior. Newman testified that
avoiding eye contact was typical of victims and that abuse victims sometimes “feel ashamed.”
When asked what inference he made from DM’s lack of eye contact with him, he replied, “[t]hat
she was confused and she was ashamed.” He also stated that DM said that defendant was “her
buddy” and she did not want to get him in trouble. Newman’s testimony did not express an opinion
regarding DM’s truthfulness or the veracity of her allegations. The only inference that Newman
drew from DM’s avoidance of eye contact and indication of shame was that she was confused and
felt ashamed. He did not opine that confusion and shame were indicia of truthfulness, or even that



                                                    -3-
they were consistent with truthfulness. Indeed, shame and confusion could be consistent with
either truthful or untruthful accusations.

        Raleigh testified that victims who had been repeatedly assaulted usually have difficulty
specifying how many assaults occurred. She also stated that it was not uncommon for a child
victim to “cling to the abuser” and “want more attention from” the abuser. This testimony is not
comparable to Cottrell’s testimony in Thorpe that children rarely lied about a sexual assault, and
those who do are usually motivated by a hope to obtain a benefit. Cottrell’s testimony was
tantamount to an affirmation that the complainant was truthful. Raleigh’s testimony indicated that
two characteristics—inability to specify frequency of recurring assaults and desire for attention
from the alleged abuser—are not uncommon in child sexual abuse cases. The focus of her
testimony involved characteristics of sexual abuse victims generally, not the veracity of DM’s
allegations or a likelihood that DM actually suffered abuse. Unlike in Thorpe, Raleigh did not
offer a statistical percentage of victims who testify truthfully or falsely. Raleigh’s testimony is
also distinguishable from Dr. Simms’s testimony in Harbison because she never opined that DM
was truthful or offered a diagnostic opinion of the likelihood of abuse. We therefore conclude that
Thorpe and Harbison do not affect the analysis in Part III of this Court’s original opinion.

       Part IV of this Court’s opinion addressed defendant’s argument that Raleigh and Newman
improperly bolstered DM’s credibility. We previously determined that Newman’s testimony that
DM appeared to be ashamed and confused was not a pronouncement on her credibility. Nothing
in Thorpe/Harbison alters this conclusion.

        We also previously concluded that “Raleigh’s testimony that DM’s demeanor and posture
during her interview was typical of victims did not constitute vouching for DM’s credibility
because Raleigh did not associate DM’s demeanor and behavior with credibility.” Manwell, supra,
at 8. There is nothing in Thorpe/Harbison that requires a different finding. Raleigh did not state
that she found DM credible, or even that she substantiated the allegations of abuse. And, any
potential prejudice of Raleigh’s challenged testimony derived from the potential for a jury to infer
that Raleigh must have believed that DM was abused because the case had proceeded to trial. The
Court in Thorpe/Harbison did not address this type of inference. Further, to the extent that
Raleigh’s testimony created a risk that the jury might make that inference, defendant’s substantial
rights were protected by defense counsel’s cross-examination of Raleigh, whereby she conceded
that she did not know if DM’s allegations were truthful, and by the trial court’s jury instructions
on the presumption of innocence and that “[t]he fact that the Defendant is charged with a crime
and is on trial is not evidence.”

        The remainder of Raleigh’s testimony that defendant challenges on appeal involved
testimony either elicited by defense counsel or permissible testimony concerning characteristics
of victims of sexual abuse. For example, it was the defense theory that DM’s inability to specify
the number of incidents of sexual abuse supported its contention that DM was fabricating the
allegations, and that DM’s continued close association with defendant refuted her claim that
defendant was sexually abusing her. Thorpe does not affect this Court’s conclusion that defendant
cannot claim relief on the basis of testimony that defense counsel elicited from witnesses.
Moreover, the prosecutor was permitted to respond to specific defense allegations by introducing
evidence that these behaviors were not inconsistent with that of an actual victim of sexual abuse.
Raleigh’s testimony about victims’ difficulty in quantifying the frequency of abuse did not bolster


                                                -4-
DM’s credibility, but refuted the suggestion that this difficulty indicated fabrication. Importantly,
Raleigh did not state or imply that she made any observation or conclusion that validated DM’s
allegations as truthful. Raleigh did not state that DM was credible because she sat with her head
lowered and had difficulty speaking. She merely stated that these behaviors are typical in children
reporting abuse. Likewise, her testimony about victims’ devotion to their abusers refuted an
inference of fabrication without vouching for DM’s truthfulness.

      In sum, neither Newman’s nor Raleigh’s testimony run afoul of the principles set forth in
Thorne/Harbison. Defendant has thus failed to establish plain error affecting his substantial rights.

       Affirmed.



                                                              /s/ Kathleen Jansen
                                                              /s/ Deborah A. Servitto
                                                              /s/ Douglas B. Shapiro




                                                 -5-